GILBERT, Circuit Judge
(after stating the facts as above). We can see no ground on which it can be held that the defendant’s error in transmitting the message should inure to the benefit of the plaintiffs. They lost nothing by the error, notwithstanding that they failed to receive all that they expected to get. It is true, as the plaintiffs argue, that they parted with the barley on the understanding that they were not to pay the war risk insurance, hut the fact that they parted with the grain on that understanding is not a controlling consideration. It was necessary for them to show that they were actually damaged by parting with the barley. They were damaged if they could show that they could have sold the barley at a price higher than that which they received; otherwise not. There is nothing to show that they could have sold the barley at a greater advantage to themselves, or that after parting with the same they could not have purchased other barley at the same, or even at a lower, price. Western Union Tel. Co. v. Hall, 124 U. S. 444, 8 Sup. Ct. 577, 31 L. Ed. 479; Western Union Tel. Co. v Waxelbaum, 113 Ga. 1017, 39 S. E. 443, 56 L. R. A. 741; Mickelwait v. Western Union Tel. Co., 113 Iowa, 177, 84 N. W. 1038; Acheson v. Western Union Tel. Co., 96 Cal. 641, 31 Pac. 583.
The plaintiffs cite Reed v. Western Union Tel. Co., 135 Mo. 661, 37 S. W. 904, 34 L. R. A. 492, 58 Am. St. Rep. 609, a case in which the plaintiff was misled into selling land upon a telegraphic offer of $1,300, which had been changed in transmission to an offer of $1,900. She sued to recover $600 as damages. The court, held that she was entitled to recover damages from the telegraph company, measured, however, not by the false figures in the dispatch, but by the actual market *732value of the land. That decision is applicable here. The plaintiffs are entitled to recover only actual damages, measured by what they actually lost. ^
The judgment is affirmed.